Citation Nr: 0707106	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.

3.  Entitlement to service connection for the residuals of a 
myocardial infarction.

4.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
December 1972 and additional service with Reserve components 
at later times.  His service connection claims are based on 
service with Reserve components.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In February 2005, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Diabetes mellitus arose on May 7, 1987, according to the 
veteran's service medical records (SMRs) and competent 
medical evidence.  

2.  ANG/USAFR (Air National Guard/United States Air Force 
Reserve) Point Credit Summaries contain insufficient 
information from which to ascertain the veteran's duty status 
on May 7, 1987.  

3.  Two May 7, 1987, laboratory slips reflect that the 
veteran was on active duty on May 7, 1987.  

4.  It is at least as likely as not that diabetes mellitus 
was incurred in line of duty during a period of active duty 
training.  

5.  The medical evidence attributes coronary artery disease, 
hypertension, myocardial infarction, and CVA to poorly 
controlled diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during active military 
service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.159, 
3.303 (2006).

2.  The requirements for service connection for coronary 
artery disease with hypertension, residuals of myocardial 
infarction, and residuals of CVA, secondary to service-
connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability benefits.  

VA provided a notice letters in April 2001 and July 2005, 
which informed the veteran of the information and evidence 
needed to substantiate service connection claims in general, 
but the letters provided no notice that verification of his 
duty status with Reserve components on May 7, 1987, is the 
key evidence in this case.  Nevertheless, because the 
decision below is fully favorable, no unfair prejudice will 
result from adjudication at this time.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims file.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  Although military pay records are 
missing from the year 1987, VA has written the Air Force 
Reserve's pay center in an attempt to obtain those records.  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision that implements the Board 
decision.  The disability ratings to be assigned for service-
connected disabilities will be in accordance with the rating 
criteria that will be supplied with the rating decision.  The 
effective date or dates will be in accordance with the rule 
for assignment of effective dates, which will be included 
with the rating decision.  

If the veteran is dissatisfied with either the disability 
ratings or effective dates that will be assigned by the RO, 
he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the RO rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection. 

Service Connection

Because the veteran has claimed that diabetes mellitus arose 
during a period of active duty with Reserve components in May 
1987, the following limitations on service connection must be 
mentioned.  

Active military, naval, or air service, for VA benefits 
purposes, includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty.  Also included is any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
myocardial infarction or cerebrovascular accident which 
occurred during such training.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.6(a) (2006).

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m) (2006).

Requirements as to line of duty are not met if at the time 
the injury was suffered or disease contracted the veteran 
was: (1) Avoiding duty by desertion, or was absent without 
leave which materially interfered with the performance of 
military duty.  (2) Confined under a sentence of court-
martial involving an unremitted dishonorable discharge.  (3) 
Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2006).

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
military service (wartime or peacetime).  38 U.S.C.A. 
§§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by sevice medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Diabetes Mellitus

The veteran claims that diabetes mellitus arose in May 1987, 
while he served in the Reserve components.  He further claims 
that coronary artery disease, hypertension, myocardial 
infarction, and CVA are secondary to diabetes mellitus.  
Thus, the success of each of those claims depends on 
achieving service connection for diabetes mellitus.  

There is no indication of diabetes mellitus prior to May 
1987.  According to an August 2006 VA diabetes mellitus 
compensation examination report, a VA physician interviewed 
the veteran and his spouse and reviewed the medical history.  
The physician found that diabetes mellitus was first 
discovered on May 7, 1987, on the basis of abnormal glucose 
values and other pertinent data found during a urinalysis 
that was ordered on that date.

In August 2006, the veteran also underwent a VA brain and 
spinal cord examination.  The physician reviewed the 
pertinent medical facts and noted that while diabetes 
mellitus arose while the veteran was attached to the Reserves 
between 1982 and 1998, there was no evidence that such 
service caused the disease. 

Because no medical evidence controverts the May 7, 1987, date 
of onset of diabetes mellitus and the VA physician who 
offered that date appears to have based this conclusion on 
accurate facts, the Board will accept May 7, 1987, as the 
most likely date that diabetes mellitus arose.  The next 
question is whether the veteran was in a duty status on May 
7, 1987, that would permit service connection.  

The veteran's military duty status on May 7, 1987, can be 
ascertained by a review of the official records.  According 
to SMRs, the veteran was seen on May 7, 1987, for a possible 
hypertensive episode.  He felt tired, weak, and dizzy.  
Urinalysis and other diagnostics were requested. 

A white-colored laboratory urinalysis slip notes that a urine 
specimen was taken on May 7, 1987.  The urinalysis slip 
contains the name of the veteran, his rank, and his duty 
status.  It reflects "[veteran's name]/ AD / SSGT."  Thus, 
the white ship reflects that the person who completed the 
slip had some reason to believe that the veteran was on 
active duty on May 7, 1987.

A green-colored lab slip is also dated May 7, 1987.  It 
identifies the veteran by name and notes "AD/AF/SSGT" in 
the patient identification section.  Thus, the green ship 
reflects that the veteran was deemed to be on active duty.  
The urinalysis results were reviewed on May 13, 1987.  The 
May 7, 1987, glucose test results were later relied upon to 
form the date of onset of diabetes.

ANG/USAFR Point Credit Summaries reflect that between 
November 1986 and November 1987 the veteran performed 16 days 
of active duty training and 48 periods of inactive duty 
training.  A Request and Authorization For Active Duty 
Training, dated September 21, 1987, reflects one day of 
active duty training was authorized to be performed on 
October 2, 1987.  No other specific dates of training during 
the 1987 period are reflected in these records.  

In his substantive appeal, the veteran claimed that he was on 
active duty with the Reserves on May 13, 1987, and that he 
got sick on May 14th and was diagnosed with diabetes on May 
15th.  In December 2004, the veteran testified at a 
videoconference before the undersigned Veterans Law Judge 
that on a Saturday in May 1987 he felt fine, but on Sunday he 
felt sick, and on Monday he went to the hospital where they 
told him that he had diabetes.  He testified that he was on 
active duty training status for a two-week period then.  He 
also testified that his physician had related his diabetes to 
his later strokes. 

While the official pay records, military orders, and other 
official records do not capture the dates of active duty 
training during 1987, the veteran's testimony is credible and 
is borne out by the two May 7, 1987, laboratory slips 
mentioned above.  These slips denote that the veteran was on 
"AD" that is, "active duty" on May 7, 1987, the date of 
onset of diabetes.  No information in the claims file 
controverts this.  Therefore, in the absence of conclusive 
military pay records, it is at least as likely as not that 
the veteran was performing active duty training on May 7, 
1987, when he incurred diabetes.  

VA regulations allow service connection for disability due to 
injury or disease suffered in line of duty during active duty 
training.  38 C.F.R. § 3.6.  There is no evidence to suggest 
that diabetes mellitus was not incurred in the line of duty.  
38 C.F.R. § 3.1 (m).  Therefore, it is at least as likely as 
not that diabetes mellitus arose in line of duty during 
active duty training.  The Board will therefore grant service 
connection for diabetes mellitus.  

Secondary Service Connection for Coronary Artery Disease, 
Hypertension, Myocardial Infarction, and CVA  

In August 2006, a VA physician examined the veteran and noted 
the following:

His almost 20 years of poorly controlled diabetes is a 
strong risk factor for micro vascular and macro 
vascular complications.  Besides the nephropathy 
above, he has evidence of a prior silent myocardial 
infarction and multiple strokes.  Diabetes is a known 
risk factor for cardiac disease and stroke and is 
more likely than not contributing to his multiple 
vascular events...  His CVA's, cardiac disease and 
nephropathy are more likely than not related to his 
diabetes.

Because secondary service connection is available where a 
service-connected disability has caused or aggravated a non-
service-connected disability, and because the above medical 
opinion persuasively relates the claimed disorders to 
diabetes mellitus, service connection for these complications 
is certainly in order.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
evidence favors the claims.  Secondary service connection for 
coronary artery disease, hypertension, residuals of 
myocardial infarction, and residuals of CVA will therefore be 
granted.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for coronary artery disease with 
hypertension as secondary to the service-connected diabetes 
mellitus is granted.  

Service connection for residuals of myocardial infarction as 
secondary to the service-connected diabetes mellitus is 
granted.  

Service connection for residuals of CVA as secondary to the 
service-connected diabetes mellitus is granted.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


